BICE, C. J.,
Dissenting. — I concur in the affirmance of the judgments upon the notes for $160 and $426, respectively. I am unable to concur in a reversal of the judgment denying relief to the plaintiff in regard to the $875 note. I cannot see that we can reverse the judgment with reference to the $875 note without at least departing from, if not overruling, the law relating to contracts of married women as announced by the former decisions of this court.
C. S., see. 4731, quoted in the principal opinion, appears to be in conflict with section 4666, in that it gives to a wife the management and control of community corporate stock standing on the books of the corporation in her name. It is not inconsistent with section 4660 which defines community property. I do not think that section 4731 grants power to a married woman to make contracts beyond the express provisions therein contained.